NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        AUG 17 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 15-30218

                   Plaintiff-Appellee,             D.C. No. 4:08-cr-00007-SEH

   v.
                                                   MEMORANDUM*
 ELAINE BESTON,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                             Submitted August 9, 2017**

Before:       SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

        Elaine Beston appeals from the district court’s order granting in part her

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Beston’s request for oral
argument is denied.
      The district court reduced Beston’s sentence from 192 to 180 months.

Beston contends that she is entitled to a further sentence reduction. The record

reflects, however, that Beston was ineligible for a reduction because her sentence

was not “based on a sentencing range that has subsequently been lowered by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2); United States v. Rodriguez-

Soriano, 855 F.3d 1040, 1045-46 (9th Cir. 2017). Nevertheless, we will not

enlarge Beston’s sentence because “a defendant who appeals but faces no cross-

appeal can proceed anticipating that the appellate court will not enlarge [her]

sentence.” Greenlaw v. United States, 554 U.S. 237, 252 (2008).

      AFFIRMED.




                                          2                                   15-30218